FILED
                            NOT FOR PUBLICATION                             AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RODNEY L. PLANT,                                 No. 14-35846

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00316-BLW

 v.
                                                 MEMORANDUM*
KIM SPAULDING; APRIL DAWSON,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Rodney L. Plant, a former Idaho state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendant

Dawson because Plant failed to raise a genuine dispute of material fact as to

whether Dawson was deliberately indifferent in treating Plant after Plant broke his

prosthetic foot. See id. at 1057 (a prison official acts with deliberate indifference

only if he or she knows of and disregards an excessive risk to the prisoner’s

health); see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor

is liable under § 1983 only if he or she is personally involved in the constitutional

deprivation or there is a “sufficient causal connection between the supervisor’s

wrongful conduct and the constitutional violation” (citation and internal quotation

marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      14-35846